360 S.W.3d 359 (2012)
John D. HAWKINS, Jr., Appellant/Movant,
v.
STATE of Missouri, Respondent.
No. ED 96852.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
Lisa M. Stroup, Missouri Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City. MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
John Daniel Hawkins, Jr., appeals from the motion court's Findings of Fact, Conclusions of Law, and Order denying his Rule 24.035 Amended Motion to Vacate, Set Aside, or Correct Judgment or Sentence and Request, for Evidentiary Hearing alleging that his Alford plea was involuntary, unknowing, and unintelligent because he was denied effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, *360 however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).